IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


BENIAH M. NWANKWO,                       : No. 5 MAL 2017
                                         :
                 Petitioner              :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
           v.                            :
                                         :
                                         :
BUREAU OF PROFESSIONAL AND               :
OCCUPATIONAL AFFAIRS, STATE              :
BOARD OF MEDICINE,                       :
                                         :
                 Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 12th day of June, 2017, the Petition for Allowance of Appeal is

DENIED.